Citation Nr: 9915755	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.   97-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service-connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from November 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision, by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
to include PTSD, was previously denied by the Board in 
January 1996.

2.  Evidence associated with the claims file since the 
January 1996 Board decision is either duplicative or 
cumulative of evidence previously considered.


CONCLUSION OF LAW

1.  The January 1996 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, on the basis of failure to submit new and 
material evidence is final.  38 C.F.R. § 20.1100(a) (1998).

2.  Evidence received since the last final denial of the 
appellant's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is not new and 
material, and the claim is not reopened. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria service-connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service-connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three-step process for the reopening of claims.  See Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999)(en banc); 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999)(en banc).  First, it must be determined whether the 
claimant has submitted new and material evidence in support 
of reopening the claim.  Id. at 4.  Evidence is new when it 
is not merely cumulative or redundant of other evidence 
previously of record.  Material evidence is evidence which 
bears directly and substantially upon the specific issue at 
hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); See also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216,220 (1994); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has not been 
submitted, then the Board's analysis must end and the claim 
must be denied.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, Vet. App. 171, 174 (1991).

The history of the appellant's claim shows that the Board 
denied service-connection for an anxiety neurosis, 
personality disorder, and drug addiction in a February 1982 
decision.  The Board found that an acquired chronic 
psychiatric disorder had not been shown until many years 
after service.  In June 1989, the Board denied service-
connection for a psychiatric disorder, to include PTSD.  In 
July 1991 and January 1996, the Board denied the appellant's 
application to reopen his claim for service-connection for a 
psychiatric disorder, to include PTSD.  

Evidence that had been of record at the time of the prior 
denials had included service medical records that showed 
treatment for depression.  The appellant's DD Form 214 showed 
that his primary duty operating a motor vehicle.  His 
military decorations and awards did not indicate that he 
engaged in combat with the enemy.  Post service medical 
records first showed an acquired psychiatric disorder many 
years after service.  These records had reflected diagnoses 
including PTSD.  With respect to the alleged stressors, these 
included assertions by the appellant that he had had been 
under constant enemy mortar and rocket attack while driving 
truck; that he had viewed the human remains of fellow 
soldiers, including a friend whom he could only identify by 
nickname; and that he had run over and killed a Vietnamese 
man who was riding a motorcycle in front of his truck.  

Since the 1996 Board decision, the appellant submitted the 
following evidence, described below, in his application to 
reopen his previously denied claim for service-connection for 
an acquired psychiatric disorder, to include PTSD:

A February 1990 letter from L. Lawson, a private 
psychologist, and L. Thambidurai, a private psychiatrist; a 
February 1991 letter from D. DeGeorge, a social worker; a 
report of psychological evaluation in February 1992 by C.R. 
Clifton, Jr.; a report of VA hospitalization in October 1991; 
a June 1987 letter from an Environmental Physician; a report 
of February 1988 psychiatric evaluation by J.V. Ottaviano; a 
May 1992 letter from the North Florida Mental Health Center 
Inc. signed by L. Gooch, a counselor, and U.M. Mhatre, a 
psychiatrist.  All of this evidence, which reflects treatment 
for PTSD, was considered previously by the Board, and is, 
therefore, not "new" evidence.

Addional evidence includes letters dated in December 1995, 
January 1996, and October 1996 from the appellant's 
psychiatrist, Dr. Mhatre; progress records from Dr. Mhatre 
dated from 1995 to 1997; VA outpatient treatment records and 
progress notes dated from July 1991 to December 1997; a 
report of VA hospitalization in April 1996.  All of these 
records reflect treatment for PTSD.  While they are "new" 
in the sense that they were not previously of record, they 
are cumulative of evidence that was of record, and that also 
reflected treatment for PTSD.  They do not constitute "new" 
evidence in the sense required to reopen the claim.

Additional evidence also includes a VA Form 21-4138 dated in 
April 1997 in which the appellant describes the stressors he 
was exposed to in Vietnam.  He referred to constant mortar 
attacks, picking up body bags, the death of a Vietnamese man 
on motorcycle, and the death of a friend.  This account does 
not contain any new details with respect to the stressors, 
and this account is essentially the as previously considered 
by the Board.  Because it is cumulative of evidence 
previously of record, it does not constitute the "new" 
evidence necessary to reopen the claim.

The Board has examined the evidence that the appellant has 
submitted after the last 1996 Board decision.  The Board 
concludes that such evidence is either duplicative of 
evidence previously considered, or is cumulative of such 
evidence.  In neither case is the additional evidence 
"new", compelling the conclusion that the claim is not 
reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been presented to reopen 
the appellant's claim for service-connection for an acquired 
psychiatric disorder, to include PTSD, the benefit sought on 
appeal is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veteran

 

